Order entered September 25, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-13-01293-CV

                          IN RE LESTER JON RUSTON, Relator

                      On Appeal from the County Court at Law No. 4
                                  Collin County, Texas
                           Trial Court Cause No. 4-81264-99

                                          ORDER
       Based on the Court’s opinion of today’s date, we DISMISS relator’s petition for “writ of

error”. We ORDER that relator bear the costs of this original proceeding.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE